Stephens, J.
1. The receivers of a railroad corporation are subject to suit as such in any county in which the corporation may be sued for a like cause of action. Ball v. Mabry, 91 Ga. 781 (18 S. E. 64).
2. Since the passage of the act of 1906 (Ga. L. 1906, p. 102), from which section 2777 of the Civil Code of 1910 was codified, the initial carrier in an intrastate shipment “is liable for loss occasioned any where en route, whether on its own lines or not, where it voluntarily receives the shipment, notwithstanding an agreement or .stipulation in a bill of lading limiting liability to loss, damage, or injury occurring on its own lines.” Heath v. Sandersville R. Co., 23 Ga. App. 255 (5) (98 S. E. 92).
3. It being clearly apparent that the bill of exceptions was prosecuted in this court for delay only, the statutory damages of ten per cent. (Civil Code of 1910, § 6213) are awarded to the defendant in error.

Judgment affirmed, with damages.


Jenkins, P. J., and Mill, J., concur.